Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to a differential sensing circuit for a memory device. The independent claim 1 recites a differential sensing device includes two reference cells, four path selectors, and four sample circuits. The first path selector is coupled to a first sensing node, the second reference cell, and a first memory cell. The second path selector is coupled to a second sensing node, the first reference cell, and the first memory cell. The third path selector is coupled to a third sensing node, the first reference cell, and a second memory cell. The fourth path selector is coupled to a fourth sensing node, the second reference cell, and the second memory cell. During a sample operation, the first sample circuit samples a first cell current, the second sample circuit samples the first reference current, the third sample circuit samples a second cell current, and the fourth sample circuit samples the second reference current. The prior art fails to disclose or suggest such a differential sensing device includes two reference cells, four path selectors, and four sample circuits as described in the independent claim 1. Therefore claims 1-14 are in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        10/09/2021